Case 1:19-cr-00374-DAB Document 10 Filed 06/18/19 Page 1 of 2

Case 1:19-cr-00374-DAB Document 9-2 Filed 06/17/19 Page 1 of 2

UNTITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES
Plaintiff,
Vv. Case No, 19-CR-374 (DAB)
MICHAEL J, AVENATTI ORDER FOR ADMISSION
PRO HAC VICE
Defendant.

 

The motion of H. Dean Steward for admission to practice Pro Hac Vice in the
above action is granted.
Applicant has declared that he is a member in good standing with the bars of the
states of California and Hawaii, and that his contact information is as follows:
Applicant’s Name: H. Dean Steward
Firm Name: H. Dean Steward, APC
Address: 107 Avenida Miramar, Ste. C
San Clemente, CA 92672
949-481-4900 / fax 949-496-6753
Applicant having requested admission Pro Hac Vice for Michael J. Avenatti in the above
entitled action;
IT IS HEREBY ORDERED that applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New
Case 1:19-cr-00374-DAB Document 10 Filed 06/18/19 Page 2 of 2

Case 4:19-cr-00374-DAB Document 9-2 Filed Q6/17/19 Page 2 of 2

York. All attorneys appearing before this Court are subject to the Local Rules of this

Court, including the Rules governing discipline of attorneys.

Dated: | 1B _,2019 Penk 2. Bat

Hon. Deborah A. Batts
Unites States District Judge
